DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8, 10-19, 22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10 and 16, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an integrated circuit (IC) comprising: the first row comprises a first island, a second island, and a third island between the first and second islands, wherein a first axis extends from the first island to the second island and overlaps with the first, second, and third islands and with bridges in the first row, wherein a second axis extends in parallel with the first axis from the first island to the second island and overlaps with the first, second, and third islands, but not with the bridges in the first row, wherein the floating cate electrode is continuous from the first island to the second island along the first axis, and wherein the floating gate electrode is discontinuous from the first island to the second island along the second axis.
Claims 5-8, 11-15, 17-19, 22 and 24-27 are allowed because of their dependency to the allowed base claims 1, 10 and 16 respective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818